Citation Nr: 1038055	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  04-14 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD).

Entitlement to service connection for hearing loss.

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale

INTRODUCTION

The Veteran had active service from September 1967 to March 1969, 
including a tour of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In July 2007, the Board issued a decision which denied the 
Veteran's request for service connection for PTSD.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2009, the Court 
issued an Order setting aside the Board's decision and remanded 
for compliance with the instructions within the Memorandum 
Decision.

In September 2010 a Board videoconference hearing was held before 
the undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  

The issues of service connection for hearing loss and tinnitus 
were perfected in a substantive appeal dated in April 2004 and 
the Board issued a remand for further evidentiary development in 
July 2007.  The development requested by the Board was 
accomplished and a supplemental statement of the case was issued 
in October 2009 which addressed the issues of service connection 
for hearing loss and tinnitus.  Those issues are still on appeal 
and are now before the Board.  




REMAND

PTSD

The May 2009 Memorandum Decision determined that the July 2007 
Board decision in this case failed to provide sufficient reasons 
or bases concerning the Veteran's combat status.  Memorandum 
Decision at 2.  

The Memorandum Decision stated that the Board did not include a 
written statement of the reasons or bases for its findings and 
conclusions on all material issues of fact.  The Memorandum 
Decision found that the Board discussion regarding whether the 
Veteran engaged in combat was limited in that the decision did 
not discuss the credibility of the Veteran's assertions that he 
engaged in combat nor did the decision provide any insight on why 
the lack of indication of combat in the Veteran's service 
personnel records was conclusive.  Memorandum Decision at 3.  

In addition, the Board notes that 38 C.F.R. § 3.304(f) concerning 
claims for PTSD was amended during the pendency of this claim.  
The amendment provides that if a stressor claimed by a veteran is 
related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor. For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.104(f), as amended by 75 Fed. Reg. 41092 (July 15, 
2010).  

The Veteran has not been afforded a VA examination; however, one 
is warranted pursuant to the duty to assist.  

Hearing loss and tinnitus

In September 2009 the Veteran was accorded a compensation and 
pension (C&P) audio examination.  During the examination the 
Veteran reported a history of military and occupational noise 
exposure.  He reported that he worked as a boilermaker for 30 
years and stated that hearing tests were performed.  The examiner 
noted that the Veteran's service treatment records (STRs) show 
that a separation examination revealed 15/15 hearing.  The 
examiner stated that she could not opine as to the etiology of 
the Veteran's current hearing loss and tinnitus without 
supporting documentation to support the presence of hearing loss 
or tinnitus without resorting to mere speculation.  She also 
stated that if audiometric records from the Veteran's 
occupational setting could be obtained, such records could 
provide potential for further clarification of etiology.  
Therefore, remand is necessary to obtain occupational audiometric 
examination results.  See Jones v. Shinseki, 23 Vet.App. 382, 389 
(2010) (citing Daves v. Nicholson, 21 Vet.App. 46, 51 (2007) 
which found that "where the medical examiner specifically states 
that a medical opinion cannot be provided without information not 
currently available, the [VA's] duty to assist requires. . . 
efforts to obtain it and seek an additional medical opinion which 
considers the relevant information.").

Moreover, the Court of Appeals for Veterans Claims has held that 
the absence of documented hearing loss while in service is not 
fatal to a claim for service connection.  Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  When a veteran does not meet the 
regulatory requirements for a disability at separation, he can 
still establish service connection if the evidence shows that a 
current disability is causally related to service.  Hensley v. 
Brown, 5 Vet. App. 155, 159-160 (1993).  The Veteran should be 
accorded another examination.  

Since the claims file is being returned it should also be updated 
to include recent relevant VA treatment records dating from 
September 17, 2004.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action:  

1.  Ask the Veteran to provide information 
and a completed authorization to release 
information form such that VA can attempt 
to obtain occupational audiometric test 
results from TVA dating from the date of 
his discharge from service.  He should 
also be informed that he can submit those 
test results directly to VA, if he wishes, 
in addition to any other relevant medical 
records/test results he has in his 
possession or is able to obtain that date 
from March 1969.  If he wishes for VA to 
attempt to obtain other records he should 
provide sufficient information so that the 
records can be requested on his behalf 
along with any necessary authorization 
forms.  All attempts to fulfill this 
development should be documented in the 
claims file.  If the search for any 
identified records is negative, the 
Veteran should be informed pursuant to 
38 C.F.R. § 3.159(e).

2.  The RO/AMC should request and 
associate with the file relevant VA 
medical records pertaining to the Veteran 
dating from September 17, 2004, to the 
present.  If no such treatment records 
exist, the claims file should be 
documented accordingly.

3.  After steps one and two have been 
completed, schedule the Veteran for an 
appropriate examination regarding his 
claim for service connection for an 
acquired psychiatric disorder, to include 
PTSD.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must note in 
his report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to set forth the diagnosis for 
any psychiatric disorder found and opine 
as to whether any diagnosed condition is 
less likely than not (less than a 50 
percent probability) or at least as likely 
as not (50 percent probability or greater) 
related to his active service.  In that 
regard, the examiner's attention is 
directed to VA medical records indicating 
diagnoses of major depressive disorder, 
PTSD, and depression.  

Regarding PTSD, as the Veteran reports 
that a stressor includes his fear of 
hostile military or terrorist activity, 
the examiner should opine as to whether 
the reported stressor is adequate to 
support a diagnosis of PTSD.  "[F]ear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. 
§ 3.104(f), as amended by 75 Fed. Reg. 
41092 (July 15, 2010).  A complete 
rationale for the examiner's opinions must 
be provided.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail. 

4.  After steps one and two are 
completed, schedule the Veteran for an 
examination with regard to his claim 
for service connection for hearing loss 
and tinnitus.  The claims file must 
be made available to, and reviewed 
by, the examiner, and the examiner 
must note in his report that the 
claims file was reviewed.  All 
indicated tests must be performed, and 
all findings reported in detail.  The 
Veteran must be provided with an 
opportunity to describe problems he has 
had with hearing loss and tinnitus in 
service and since his discharge from 
active service.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not 
(less than a 50 percent probability) or 
at least as likely as not (50 percent 
probability or greater) that a current 
hearing loss disorder is related to 
active military service.  The examiner 
is also specifically requested to opine 
as to whether it is less likely than 
not (less than a 50 percent 
probability) or at least as likely as 
not (50 percent probability or greater) 
that a current tinnitus disorder is 
related to active military service.  A 
complete rationale for the examiner's 
opinion must be provided.  

5.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


